           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

TYROME HARRIS, SR.
ADC #121901                                             PETITIONER

v.                      No. 5:18-cv-157-DPM

STATE OF ARKANSAS                                     RESPONDENT

                               ORDER
     Second motion for leave to proceed in forma pauperis on appeal,
Ng 29, denied for the reasons stated in the Court's 29 April 2019 Order
denying a similar motion, Ng 2 7 & Ng 28.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
